 



Exhibit 10.3
AMENDMENT NO. 1 TO
2005 STOCK INCENTIVE PLAN
OF
NxSTAGE MEDICAL, INC.
     The 2005 Stock Incentive Plan (the “Plan”) of NxStage Medical, Inc. is
hereby amended as follows:
     Section 4(a) is deleted in its entirety and the following is substituted in
its place:

  (a)   Number of Shares. Subject to adjustment under Section 9, Awards may be
made under the Plan for up to an aggregate of 7,401,457 shares of common stock,
$0.001 par value per share, of the Company (the “Common Stock”); provided,
however, that of the 3,800,000 shares of Common Stock added to the Plan as of
the Stockholder Approval Date, the maximum number of shares with respect to
which Restricted Stock, Restricted Stock Units and Other Stock-Based Awards may
be granted shall be 1,500,000.         For purposes of counting the number of
shares available for the grant of Awards under the Plan and under the sublimits
contained in Section 4(a) and 4(b), (i) all shares of Common Stock covered by
independent SARs shall be counted against the number of shares available for the
grant of Awards; provided, however, that independent SARs that may be settled in
cash only shall not be so counted; (ii) if any Award (A) expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part (including as the result of shares of Common Stock
subject to such Award being repurchased by the Company at the original issuance
price pursuant to a contractual repurchase right) or (B) results in any Common
Stock not being issued (including as a result of an independent SAR that was
settleable either in cash or in stock actually being settled in cash), the
unused Common Stock covered by such Award shall again be available for the grant
of Awards; provided, however, in the case of Incentive Stock Options (as
hereinafter defined), the foregoing shall be subject to any limitations under
the Code; and provided further, in the case of independent SARs, that the full
number of shares subject to any stock-settled SAR shall be counted against the
shares available under the Plan and against the sublimits listed in the first
clause of this Section regardless of the number of shares actually used to
settle such SAR upon exercise; (iii) shares of Common Stock tendered to the
Company by a Participant to (A) purchase shares of Common Stock upon the
exercise of an Award or (B) satisfy tax withholding obligations (including
shares retained from the Award creating the tax obligation) shall not be added
back to the number of shares available for the future grant of Awards; and
(iv) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

 



--------------------------------------------------------------------------------



 



     Section 5(c) is deleted in its entirety and the following is substituted in
its place:

  (c)   Exercise Price. The Board shall establish the exercise price of each
Option and specify the exercise price in the applicable option agreement. The
exercise price shall be not less than 100% of the Fair Market Value (as defined
below) on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the Fair Market Value on such
future date. The “Fair Market Value” of a share of Common Stock for purposes of
the Plan will be determined as follows: (i) if the Common Stock trades on a
national securities exchange, the closing sale price (for the primary trading
session) on the date of grant; or (ii) if the Common Stock does not trade on any
such exchange, the average of the closing bid and asked prices as reported by an
authorized OTCBB market data vendor as listed on the OTCBB website (otcbb.com)
on the date of grant; or (iii) if the Common Stock is not publicly traded, the
Board will determine the Fair Market Value for purposes of the Plan using any
measure of value it determines to be appropriate (including, as it considers
appropriate, relying on appraisals) in a manner consistent with the valuation
principles under Code Section 409A, except as the Board or Committee may
expressly determine otherwise.

     Section 5(d) is deleted in its entirety and the following is substituted in
its place:

  (d)   Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.

     A new Section 5(h) is hereby added to the Plan, as follows:

  (h)   Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel any outstanding option (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option.

 



--------------------------------------------------------------------------------



 



          A new Section 6(d) is hereby added to the Plan, as follows:

  (d)   Exercise Price. The Board shall establish the exercise price of each SAR
and specify the exercise price in the applicable SAR agreement. The exercise
price shall not be less than 100% of the Fair Market Value of the Company’s
common stock on the date the SAR is granted, provided that if the Board approves
the grant of a SAR with an exercise price to be determined on a future date, the
exercise price shall be not less than 100% of the Fair Market Value of the
Company’s common stock on such future date.

          A new Section 6(e) is hereby added to the Plan, as follows:

  (e)   Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide a exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 9) and (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having a exercise price per share lower than the then-current exercise price per
share of the cancelled SAR.

     Except as set forth above, the remainder of the Plan remains in full force
and effect.
Adopted by the Board of Directors on July 25, 2007.
Adopted by the Stockholders on October 1, 2007 (the “Stockholder Approval Date”)

 